DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Drawings
As understood by examiner and as described in the background section of the instant application, Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is described in the specification as old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to adequately show how Figures 8a-8c correlate to the teachings of paragraphs [0057]-[0090] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing, including descriptions within flowchart boxes. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In the specification, the brief description of figures 1-5 in paragraph [0038] does not provide a brief description of the figures. A suggestion would be to indicate that “Figures 1 to 5 describe prior art techniques” in paragraph [0038], as such suggestion is descriptive of the figures as understood by examiner.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 14, it is not clear as to what the “new iteration” refers to as no clear “iteration” of steps has been set forth. For example, one of ordinary skill in the art may be confused as to if the new iteration is another iteration of “selecting” and “widening”, a new iteration of just “selecting”, a new iteration of just “widening”, or a new iteration of “determining”, etc…? Claim 2 recites “stopping execution”. It is unclear as to what is being executed and what execution step is being stopped.
Claims 10 and 11 recite “the biggest partition area”.  There is insufficient antecedent basis for “the biggest partition area” in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Kaakani et al. (Hereinafter Kaakani, US Publication No. 2007/0011415).

	Regarding claim 1, AAPA teaches:
A method of managing an integrated circuit memory, the method comprising: 
having an integrated circuit card with a memory space including memory space regions for storing user profile data (See background section of AAPA (i.e. paragraphs [0001]-[0033]), which describes an integrated circuit memory having an integrated circuit card with a memory space for storing user profile data.)

	AAPA does not explicitly disclose what Kaakani teaches:
a memory space including memory space regions for storing user profile data (See [0065] “As shown in FIG. 3, the heap memory 300 includes a management area 302 and a heap area 304.”  See [0306] “UNINITIALIZED_USER_HEAP=0xDEADFACE (memory given to user.)” The heap memory corresponds to the claimed memory space regions.); 
partitioning the memory space into segments of memory space regions, the segments of memory space regions comprising allocated regions and empty regions (See [0066] “The heap area 304 typically includes used blocks of memory and unused or "free" blocks of memory. Used blocks of memory are allocated to one or more managed applications for use during execution. Free blocks of memory are not allocated to any applications and are available to be allocated by the memory manager 214.”); 
selecting, from the empty regions, the biggest empty region of the memory space (See [0133] “For each candidate used block, the memory manager 214 could identify the location of the used block, the age of the used block, the number of free neighbors of the used block, the total size of any free neighbors of the used block” See [0152] “Weighting for TotalFreeNeighbor Size--size of free neighbors. A bigger size is generally better.”); and 
widening the selected biggest empty region by moving memory blocks positioned in a subset of allocated regions that are at boundaries of the selected biggest empty region into other available empty regions (See [0127] “In some embodiments, the defragmentation process involves moving relocatable used blocks (such as indirect used blocks 502a-502e) to fill in small free blocks of heap memory (such as free blocks 602) and create larger free blocks.” See [0128] “The heuristics may contain a number of parameters, including the number of free blocks neighboring a used block. Each used block may have zero, one, or two free blocks surrounding it. In particular embodiments, used blocks with two free neighbors are relocated because doing so allows the space occupied by the used block to be combined with both neighboring free blocks. This leads to the creation of one bigger block formed by coalescing all three blocks. Also, used blocks with one free neighbor could be relocated.” [0131] “The memory manager 214 searches for used blocks (such as indirect used blocks 502a-502e) that are potential candidates for filling the selected free hole at step 1104. The search may be limited to used blocks that are not larger than the selected free block 602. The search may also be limited to used blocks with at least one free neighbor.” See [0132] The memory manager 214 determines if the search terminated upon an exact match at step 1106. The search performed at step 1104 may end immediately if a used block is found that is a perfect fit for the selected free block 602 and the used block has two free neighbors. If an exact match is found, the memory manager 214 fills the free hole with the matching used block at step 1108.”).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the integrated circuit card/memory system of AAPA with the defragmentation/heap management method of Kaakani to reduce fragmentation and improve free memory allocation of heap memory within an integrated circuit card.

	Regarding claim 2, Kaakani teaches:
The method of claim 1, wherein in response to determining that the subset of allocated regions at the boundaries of the biggest empty region comprises a block that is larger in size than any of the empty regions, 
evaluating if a current fragmentation level of the memory is sufficiently low, and stopping execution (See [0270] “Two extremes of fragmentation can be identified. The first extreme is when all free memory in the heap is concentrated in one free block. At that point, the heap is considered to be 0% fragmented.”), or 
skipping the block that is larger in size in the subset of allocated regions, and performing a new iteration (See [0131] “The memory manager 214 searches for used blocks (such as indirect used blocks 502a-502e) that are potential candidates for filling the selected free hole at step 1104. The search may be limited to used blocks that are not larger than the selected free block 602. The search may also be limited to used blocks with at least one free neighbor.”)

	Regarding claim 3, Kaakani teaches:
The method of claim 1, wherein the widening comprises: 
selecting a current smallest empty region from the empty regions in the memory space; and 
selecting a set of blocks to be moved into the current smallest empty region (See [0130] “The memory manager 214 selects a free hole (a free block 602) in the heap memory 300 to be filled at step 1102. For example, the free block 602 may be selected from one of the chains 604a-604n, where the chosen chain contains the smallest free blocks 602.”) from an upper allocated region allocated at the upper bound of the biggest empty region or from a lower allocated region allocated at the lower bound of the biggest empty region (See [0128] “The heuristics may contain a number of parameters, including the number of free blocks neighboring a used block. Each used block may have zero, one, or two free blocks surrounding it. In particular embodiments, used blocks with two free neighbors are relocated because doing so allows the space occupied by the used block to be combined with both neighboring free blocks. This leads to the creation of one bigger block formed by coalescing all three blocks. Also, used blocks with one free neighbor could be relocated.” [0131] “The memory manager 214 searches for used blocks (such as indirect used blocks 502a-502e) that are potential candidates for filling the selected free hole at step 1104. The search may be limited to used blocks that are not larger than the selected free block 602. The search may also be limited to used blocks with at least one free neighbor.” See [0132] “The memory manager 214 determines if the search terminated upon an exact match at step 1106. The search performed at step 1104 may end immediately if a used block is found that is a perfect fit for the selected free block 602 and the used block has two free neighbors. If an exact match is found, the memory manager 214 fills the free hole with the matching used block at step 1108.”).

	Regarding claim 4, Kaakani teaches:
The method of claim 3, wherein selecting a current smallest empty region comprises: 
determining the smallest empty region of the empty regions (See [0130] “The memory manager 214 selects a free hole (a free block 602) in the heap memory 300 to be filled at step 1102. For example, the free block 602 may be selected from one of the chains 604a-604n, where the chosen chain contains the smallest free blocks 602.”); and 
in response to determining that the upper and the lower allocated regions both comprise adjacent blocks (See [0128] “The heuristics may contain a number of parameters, including the number of free blocks neighboring a used block. Each used block may have zero, one, or two free blocks surrounding it. In particular embodiments, used blocks with two free neighbors are relocated because doing so allows the space occupied by the used block to be combined with both neighboring free blocks. This leads to the creation of one bigger block formed by coalescing all three blocks. Also, used blocks with one free neighbor could be relocated.”) that are larger than the smallest empty region, selecting another empty region from the empty regions as the current smallest empty region so that the another empty region is bigger than the smallest empty region (See step 1102 of Figure 11. See [0130] “The memory manager 214 selects a free hole (a free block 602) in the heap memory 300 to be filled at step 1102. For example, the free block 602 may be selected from one of the chains 604a-604n, where the chosen chain contains the smallest free blocks 602.” See [0131] “The memory manager 214 searches for used blocks (such as indirect used blocks 502a-502e) that are potential candidates for filling the selected free hole at step 1104. The search may be limited to used blocks that are not larger than the selected free block 602.”).

	Regarding claim 5, Kaakani teaches:
The method of claim 4, wherein the another empty region is smaller than all the remaining ones of the empty regions other than the smallest empty region (See step 1102 of Figure 11. See [0084] “In some embodiments, the anchors 606a-606n are associated with size indicators 608a-608n, respectively. Also, the anchors 606a-606n may be sorted based on the size indicators 608a-608n. Each of the size indicators 608a-608n identifies the smallest free block 602 in one of the chains 604a-604n. In other words, the free blocks 602 in a chain are all at least as big as the size indicator for that chain. Moreover, the free blocks 602 in one chain are all smaller than the size indicator for the next higher chain. In addition, the free blocks 602 within a chain could be sorted or semi-sorted in order of increasing block size.” See [0130] “The memory manager 214 selects a free hole (a free block 602) in the heap memory 300 to be filled at step 1102. For example, the free block 602 may be selected from one of the chains 604a-604n, where the chosen chain contains the smallest free blocks 602.”).

	Regarding claim 6, Kaakani teaches:
The method of claim 3, wherein the selecting the set of blocks to be moved comprises: 
determining a first size of the current smallest empty region; 
determining a second size of a first set of adjacent blocks from the upper allocated region and a third size of a second set of adjacent blocks from the lower allocated region; 
determining whether the second size or the third size is closer in size to the first size; 
selecting the first set of adjacent blocks from the upper allocated region in response to determining that the second size is closer in size to the first size than the third size; and 
selecting the second set of adjacent blocks from the lower allocated region in response to determining that the third size is closer in size to the first size than the second size (See [0129] “Block size is also taken into consideration during the defragmentation process. Ideally, a free block in the heap memory is filled with one or more used blocks that fit perfectly into the free block. If that is not possible, the free block may be filled with one or more used blocks that almost fit into the free block.”).

	Regarding claim 7, Kaakani teaches:
The method of claim 6, wherein in response to determining that the second size and the third size are both larger than the first size, selecting another empty region that is bigger than the current smallest empty region (See step 1102 of Figure 11. See [0129] “Block size is also taken into consideration during the defragmentation process. Ideally, a free block in the heap memory is filled with one or more used blocks that fit perfectly into the free block. If that is not possible, the free block may be filled with one or more used blocks that almost fit into the free block” See [0130] “The memory manager 214 selects a free hole (a free block 602) in the heap memory 300 to be filled at step 1102. For example, the free block 602 may be selected from one of the chains 604a-604n, where the chosen chain contains the smallest free blocks 602.”).

	Regarding claim 8, Kaakani teaches:
The method of claim 7, wherein the another empty region is smaller than all the remaining ones of the empty regions other than the smallest empty region having the first size (See rejection of claim 5.).
	
	Regarding claim 9, Kaakani teaches:
The method of claim 3, wherein the widening further comprises iterating the steps of: selecting a current smallest empty region (See [0130] “The memory manager 214 selects a free hole (a free block 602) in the heap memory 300 to be filled at step 1102. For example, the free block 602 may be selected from one of the chains 604a-604n, where the chosen chain contains the smallest free blocks 602.” See Figure 11 step 1102.) and selecting a set of blocks to be moved (See Figure 11 step 1116. See [0127] “In some embodiments, the defragmentation process involves moving relocatable used blocks (such as indirect used blocks 502a-502e) to fill in small free blocks of heap memory (such as free blocks 602) and create larger free blocks.”).

	Regarding claim 10, AAPA teaches:
The method of claim 1, further comprising: executing a final swap defragmentation procedure on the biggest partition area (See [0032] “A simple known solution to the fragmentation problem, defined here is classic defragmentation that includes swapping all the allocated regions with their upper empty region, starting from the second allocated region.”).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the defragment/heap management method of Kaakani with the known defragment procedure of AAPA to yield predictable results related to classic 

	Regarding claim 11, AAPA teaches:
The method of claim 1, further comprising: swapping all the allocated regions starting from a second allocated region at the lower bound of the biggest partition area, with their upper empty region (See [0032] “A simple known solution to the fragmentation problem, defined here is classic defragmentation that includes swapping all the allocated regions with their upper empty region, starting from the second allocated region.”).

	Regarding claim 12, AAPA teaches:
The method of claim 1, wherein the user profile data comprise applications, security domains and files, supplied by a mobile network operator to which a mobile terminal associated to the card is subscripting (See background section of applicant’s specification (i.e. paragraphs [0001]-[0033]), which teaches a mobile terminal and integrated circuit card that comprises the limitations.).

	Regarding claim 13, prior art used in the rejection of claim 1 teaches:
An integrated circuit card including: 
a processor; 
a program to be executed in the processor stored in a memory; 
a memory space comprising memory space regions for storing user profile data (See rejection of claim 1 in regards to AAPA.), the program comprising instructions for: 
partitioning the memory space into segments of memory space regions, the segments of memory space regions comprising allocated regions and empty regions; 
selecting, from the empty regions, the biggest empty region of the memory space; and 
widening the selected biggest empty region by moving memory blocks positioned in a subset of allocated regions that are at boundaries of the selected biggest empty region into other available empty regions (See rejection of claim 1 in regards to Kaakani.).

	Regarding claim 14, prior art used in the rejection of claim 2 teaches:
The integrated circuit card of claim 13, wherein the program comprises further instructions for: 
in response to determining that the subset of allocated regions at the boundaries of the biggest empty region comprises a block that is larger in size than any of the empty regions, 
evaluating if a current fragmentation level of the memory is sufficiently low, and stopping execution, or 
skipping the block that is larger in size in the subset of allocated regions, and performing a new iteration (See rejection of claim 2.). 

Regarding claim 15, prior art used in the rejection of claim 3 teaches:
The integrated circuit card of claim 13, wherein the instructions for widening comprises: 
selecting a current smallest empty region from the empty regions in the memory space; and 
selecting a set of blocks to be moved into the current smallest empty region from an upper allocated region allocated at the upper bound of the biggest empty region or from a lower allocated region allocated at the lower bound of the biggest empty region (See rejection of claim 3.).

	Regarding claim 16, prior art used in the rejection of claim 4 teaches:
The integrated circuit card of claim 15, wherein the instructions for selecting the current smallest empty region comprises: 
determining the smallest empty region of the empty regions; and 
in response to determining that the upper and the lower allocated regions both comprise adjacent blocks that are larger than the smallest empty region, selecting another empty region from the empty regions as the current smallest empty region so that the another empty region is bigger than the smallest empty region (See rejection of claim 4.).

	Regarding claim 17, prior art used in the rejection of claim 5 teaches:
The integrated circuit card of claim 16, wherein the another empty region is smaller than all the remaining ones of the empty regions other than the smallest empty region (See rejection of claim 5.).

	Regarding claim 18, prior art used in the rejection of claim 6 teaches:
The integrated circuit card of claim 15, wherein the instructions for selecting the set of blocks to be moved comprises: 
determining a first size of the current smallest empty region; 
determining a second size of a first set of adjacent blocks from the upper allocated region and a third size of a second set of adjacent blocks from the lower allocated region; 
determining whether the second size or the third size is closer in size to the first size; 
selecting the first set of adjacent blocks from the upper allocated region in response to determining that the second size is closer in size to the first size than the third size; and 
selecting the second set of adjacent blocks from the lower allocated region in response to determining that the third size is closer in size to the first size than the second size (See rejection of claim 6.).

	Regarding claim 19, prior art used in the rejection of claim 1 teaches:
An apparatus comprising: 
an operating system stored in a memory; and 
an integrated circuit card comprising a memory space comprising memory space regions for storing user profile data (See rejection of claim 1 in regards to AAPA.), wherein the operating system comprises instructions for: 
partitioning the memory space into segments of memory space regions, the segments of memory space regions comprising allocated regions and empty regions, 
selecting, from the empty regions, the biggest empty region of the memory space, and 
widening the selected biggest empty region by moving memory blocks positioned in a subset of allocated regions that are at boundaries of the selected biggest empty region into other available empty regions (See rejection of claim 1 in regards to Kaakani.).

	Regarding claim 20, AAPA teaches:
The apparatus according to claim 19, wherein the apparatus comprises a mobile communications apparatus (See background section of applicant’s specification (i.e. paragraphs [0001]-[0033]), which teaches a mobile communication apparatus.).

	Regarding claim 21, AAPA teaches:
The apparatus according to claim 19, wherein the apparatus is configured to use a profile from the user profile data stored in the integrated circuit card (See 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MICHAEL L WESTBROOK/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139